Citation Nr: 1206079	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that is consistent with his in-service noise exposure.

2.  The Veteran does not have a current diagnosis of an eye disorder for which VA compensation benefits can be awarded.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for an eye disorder are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  
	
They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In April 2007 and December 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As these letters were sent prior to the June 2008 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  In attempting to obtain the Veteran's service treatment records, the RO was informed that these records are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  In this case, the VA has obtained all available service treatment records, to include his service separation examination report.  The Veteran was informed of the RO's efforts in a June 2007 and requested that the Veteran submit any relevant documents and evidence in his possession that supported his claims.  The Veteran responded by submitting a copy of his separation examination report and several personnel records.  The RO made a formal finding in December 2007 that the remaining service treatment records were unavailable.  Thus, the Board concludes the VA's heightened duty to assist the Veteran is satisfied.

The Veteran's available service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  VA examinations have been performed.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
      
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss Disability

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran has asserted that he suffers from a bilateral hearing loss disability due to exposure to noise in his job as a plane loadmaster while on active duty.

The Veteran's Department of Defense form 214 confirms that the Veteran's Military Occupational Specialty was aircraft loadmaster.

The Veteran's March 1962 active duty separation examination reflects that he had normal ears.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
5
5
0
LEFT
0
-5
-5
5
10

In March 2007, the Veteran recounted an experience he had during active duty where he had to assist with making repairs on an aircraft generator directly behind an engine without wearing hearing protection.  He also recalled not being issued hearing protection during pistol qualification.

On VA audiological examination in May 2008, the Veteran reported his exposure to jet engines and weapons while on active duty.  He mentioned that he had not been exposed to noise as a civilian.  Pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
85
80
75
LEFT
20
20
75
75
80

Speech recognition was 68 percent in the right ear and 60 percent in the left ear.  The examiner indicated that the Veteran had a moderate to severe sensorineural hearing loss in the right ear and a severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran had tinnitus that was as least as likely as not caused by or a result of military noise exposure.  She added the Veteran's hearing loss was not as least as likely as not a result of his military noise exposure.  She explained that the relationship between noise exposure and tinnitus is well documented, but noise exposure did not cause delayed onset hearing loss.

In June 2008, service connection was granted for tinnitus and denied for a bilateral hearing loss disability.

In August 2008, the Veteran was issued hearing aids.

On VA examination in February 2009, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
80
85
75
LEFT
15
20
60
65
80

Speech recognition was 68 percent in the right ear and 60 percent in the left ear.  The examiner opined that the Veteran had tinnitus that was as likely as not a symptom associated with his hearing loss.

A VA audiologist reiterated in April 2009 that noise does not cause a delayed onset hearing loss.

In December 2010, a private audiologist recounted the Veteran's history of being a loadmaster while on active duty.  It was noted that the Veteran had no other history of noise exposure.  Audiological testing revealed a moderate to severe high frequency sensorineural hearing loss in both ears.  Speech recognition was 64 percent in the right ear and 68 percent in the left ear.  The examiner opined that the Veteran's hearing loss and tinnitus could be the result of repeated noise exposure while he was on active duty.

During the Veteran's August 2011 Board hearing, he recalled being around engines so loud that he could put his mouth in another person's ear, and the other person could not hear him.  He also recounted not being given hearing protection when having to do weapons qualification while on active duty.

As an initial matter, the May 2008 and February 2009 audiological findings clearly support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2011).

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss is associated with the Veteran's active duty.

In determining whether the Veteran is entitled service connection, the Board must weigh the conflicting opinions on the question of the etiology of the Veteran's bilateral hearing loss disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In considering the medical opinions, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between a current hearing loss disability and active duty is, at the very least, in relative equipoise.  Although a VA audiologist opined in May 2008 and April 2009 that the Veteran's hearing loss was not related to his active duty, the same audiologist opined that the Veteran's tinnitus was related to noise exposure while he was on active duty.  The same VA audiologist indicated in February 2009 that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  As such, the VA audiologist's opinions appear to be contradictory regarding the etiology of the Veteran's hearing loss and tinnitus and thereby do not weigh strongly for or against the claim.  The December 2010 private audiologist opinion only indicates that the Veteran's hearing loss "could be" the result of repeated noise exposure while he was on active duty.  This language is speculative and consequently does not weigh strongly for or against the claim.

However, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the bilateral hearing loss that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements concerning the hearing loss that he has experienced from his active duty through the present have been consistent and credible.
      
The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, as the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disability

The Veteran's March 1962 separation examination report reflects that on clinical evaluation, he had normal eyes.  However, the examiner specified that the Veteran had defective visual acuity in both eyes that was not fully corrected by his present prescription.  Visual acuity was 20/70 in the right eye, correctable to 20/25.  Visual acuity was 20/25 in the left eye, correctable to 20/20.

Private optometry records from December 1977 and November 1987 reflect that the Veteran wore glasses.  In June and July 1997, the Veteran underwent radial keratotomy surgery.  An additional private treatment record from January 1998 reflects that the Veteran's visual acuity was 20/25-1 in one eye and 20/30-1 in the other.  The note additionally reflects that the Veteran had a sandy sensation, photophobia, tearing, and bilateral clear corneas.

On VA optical examination in February 2009, the Veteran reported that he had fairly poor vision when he was discharged from the military in 1962.  The Veteran said that he continued to have poor vision until approximately 1993 when he had surgery performed.  The Veteran stated that he presently experienced difficulty with glaring lights at night, and he needed over-the-counter reading glasses for up-close activities.  The examiner noted that there was no history of distorted vision, diplopia, visual field defect, history of eye injury, or swelling of the eyes.  Uncorrected visual acuity at distance in the right eye was 20/60 and in the left eye 20/40.  Uncorrected near acuity in the right eye was 20/50 and in the left eye 20/100.  It was noted that the Veteran's vision corrected to 20/40 in the right eye and 20/30 in the left eye at both distance and near.  Confrontation visual field was full in each eye.  External examination was without ptosis or proptosis.  The pupils were equally reactive without relative afferent papillary defect.  The corneas were observed to be clear with evidence of radial keratotomy scars in each quadrant in both eyes.  The anterior chambers were deep and quiet, and the iris was within normal limits in each eye.  The examiner indicated that the Veteran was a glaucoma suspect, but a Goldmann visual field test provided no evidence of a glaucomatous visual field loss.  The diagnoses given were status post refractive surgery in the form of radial keratotomy in both eyes, cataracts in both eyes, and myopia with astigmatism.

During his August 2011 Board hearing, the Veteran reported that his eyes were light-sensitive and would water.  He had purchased over-the-counter reading glasses for reading fine print.  He recalled that he had previously had corrective eye surgery.  He related that he had been told that he had the beginning of cataracts.  He reported that he had not been diagnosed with anything specifically to cause a problem with his eyes.  The Veteran related that he felt he had an eye disability due to working in low-light conditions while on active duty.

Considering the evidence, the Board finds that service connection for an eye disorder is not warranted.

Concerning the claimed eye disability, the service treatment records and post-service treatment records are primarily negative for any signs, symptoms, or treatment for any eye disabilities other than myopia.  Regarding myopia, congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2011); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).  The February 2009 VA examiner reported that the Veteran had myopia, and the Veteran's corneas were clear.  Cataracts were only beginning to develop.  The Veteran himself testified that he had not been diagnosed with anything specifically to cause a problem with his eyes, and he mentioned that the February 2009 VA examiner told him that cataracts were only beginning to develop.  The Veteran simply does not have a medical diagnosis of an eye disability for which service connection can be granted.

Concerning the Veteran's own contentions, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to having blurry vision and light sensitivity, as those symptoms are readily identifiable through casual observation.  However, he is not competent to attribute those symptoms to a particular diagnosis.  In this particular case, the medical evidence of record shows that the Veteran's symptoms are attributable to myopia-a disorder for which, as discussed above, service connection cannot be awarded.  38 C.F.R. § 3.303(c) (2011); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence establishes that the Veteran does not have the claimed disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a disability of the eyes must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Board does not doubt the sincerity of the Veteran's belief that he has an eye disability as a result of his active service.  However, as discussed above, in this particular instance, myopia is not a disability for which service connection can be granted, and his statements are outweighed by the medical evidence of record.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for an eye disorder, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for an eye disorder is denied.



REMAND

The Board's review of the record reveals that further RO action on the claim for service connection for PTSD is warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran originally filed his claim in March 2007, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).   

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Id.

In this case, it is not shown that the Veteran served in combat.  He additionally has claimed numerous general stressors not capable of verification.

However, he has claimed one stressor that appears to relate to a fear of hostile military or terrorist activity.  The Veteran has related that while serving on active duty in Leopoldville in the Republic of Congo, he witnessed United Nations troops deal with civil unrest and political demonstrations.  He specifically asserted that the night before Labor Day in 1960, he went outside in the early morning and heard many bolts of weapons being pulled and shells being inserted.  He related that he froze as he realized that there were many armed men surrounding him, and he was defenseless.  He has submitted a copy of a letter that he wrote to his parents while serving in the Sudan.  The letter is dated September 9, 1960, and is postmarked September 9, 1960.  Within the letter, the Veteran discusses how he went to Leopoldville on Labor Day, and the afternoon he left Leopoldville, 250 people were killed.  Within the letter, the Veteran told his parents about the United Nations machine gun nests and tanks he had seen.  

In 1960, Labor Day was September 5.  The Veteran has submitted information showing that on September 5, 1960, the state president of the Congo dismissed the prime minister.  The prime minister refused to accept his dismissal.  At that time, the United Nations closed all Congolese airports and the radio station in Leopoldville.

Given that the Veteran's letter to his parents, and affording him the benefit of the doubt, the Board finds that the Veteran's claimed stressor of being defenseless while surrounded by many armed men and tanks-which is clearly related to the Veteran's fear of hostile military activity-appear to be consistent with the places, types, and circumstances of the Veteran's service.  Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that this alleged stressor occurred.

Accordingly-and, as the record includes only a general diagnosis of PTSD, without reference to any specific stressor(s)-the Board finds that a medical opinion to address the questions of whether this stressor is sufficient to have caused the Veteran's PTSD, and whether there exists a nexus between the established stressors and the PTSD is needed to resolve the matter of service connection for PTSD the merits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present (under DSM-IV criteria), to include PTSD.  The examiner is instructed to consider the Veteran's claimed stressor of being defenseless while surrounded by many armed men and tanks while serving in Leopoldville, Congo, in September 1960 as verified.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


